Disturbing the peace is the offense; penalty assessed at a fine of one dollar.
The offense is denounced by Art. 474, P. C., 1925, which declares in substance that one who enters a private house and swears or curses in a manner calculated to disturb the inhabitants thereof shall be guilty, etc. The information charges that the appellant entered the house of Lula Watson and "did then and there * * * curse and swear and use indecent language in a manner calculated to disturb the inhabitants of said private house." The complaint charges that the appellant entered the private house of Lular Watson. The information is attacked upon the ground of variance in the name of the injured party. The evidence shows that the appellant went to the house of Leelar Watson and cursed and swore in a manner as to disturb her. The statement of facts is not agreed to but is one prepared by the court. The alleged variance in the proof was raised in several ways. It is believed that proof that the appellant cursed and swore at the house of Leelar Watson did not warrant the conviction for cursing and swearing at house of Lula Watson. That the appellant cursed at all was controverted. The difference between the complaint and information in the spelling of the name of the injured party is not deemed material to a degree that it would vitiate the information.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 516